DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on January 27, 2022.
Claims 21-40 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,608,721 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2022 was filed before the mailing of a final action, a notice of allowance, or an action that otherwise closes prosecution in the application. The submission is in compliance with the provisions of 37 CFR 1.97(c). Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pg. 12, filed January 27, 2022, with respect to nonstatutory double patenting rejection of claims 21-40 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 21-40 has been withdrawn. 

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method for opportunistic beamforming performed by a user device, the method comprising: 
receiving a signal over a set of dedicated narrow-band communication resources, the signal including signal components from a plurality of base stations; 
analyzing the signal to determine a quality of the signal for each of the dedicated narrow-band communication resources; 
generating an index indicating preferred dedicated narrow-band communication resources for communicating with the plurality of base stations, the generating based on the determined quality of the signal for each of the dedicated narrow-band communication resources; and 
communicating the index to one of the plurality of base stations, the index usable by the one of the plurality of base stations to establish, in conjunction with others of the plurality of base stations, a beamformed narrow-band wireless connection with the user device using one or more of the preferred dedicated narrow-band communication resources that comprise fewer than all resource elements of one resource block.
Choe et al. (US 2019/0182816 A1, “Choe”) discloses a base station transmitting signals for measurements to the terminal and the terminal measuring the power of the corresponding beam, where the process is repeated on a plurality of beams such that the terminal measures respective powers of the plurality of beams (see step 801 in FIG. 8 and ¶ 87). Choe also discloses the base station receiving feedback information indicating a preferred beam from terminals, where the feedback information includes identification information for at least one beam, such as symbol index, block index, etc. (see step 803 in FIG. 8 and ¶ 88). 
Kakishima et al. (US 2017/0149480 A1, included in the IDS submitted on May 1, 2020, “Kakishima”) discloses each base station of a plurality of base stations transmitting CRSs and a UE measuring the reception qualities of the CRSs transmitted by each base station (see ¶ 60). Kakishima also discloses the UE determining the best beam among the CRS beams transmitted from the plurality of base stations (see ¶ 62) so that the base station transmitting the best beam can be selected as the serving base station (see ¶ 61).
Kuo (US 2016/0338064 A1) discloses a network (e.g., a base station, see FIG. 1 and ¶ 25) transmitting a plurality of beamformed reference signals via a plurality of beams, respectively (see step 502 in FIG. 5 and ¶ 39), a UE obtaining a plurality of CQIs of the plurality of beams according to the plurality of beamformed reference signals (see step 504 in FIG. 5 and ¶ 39) and selecting a beam from the plurality of beams according to the plurality of CQIs (see step 506 in FIG. 5 and ¶ 39), and the UE transmitting a beam index of the selected beam to the network (see step 508 in FIG. 5 and ¶ 39). 
the signal including signal components from a plurality of base stations; analyzing the signal to determine a quality of the signal for each of the dedicated narrow-band communication resources; communicating the index to one of the plurality of base stations, the index usable by the one of the plurality of base stations to establish, in conjunction with others of the plurality of base stations, a beamformed narrow-band wireless connection with the user device using one or more of the preferred dedicated narrow-band communication resources that comprise fewer than all resource elements of one resource block.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 22-28 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 29-35, please see above explanation for reasons for allowance.
Regarding claim 36, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A first base station comprising: 
at least one hardware-based transceiver; and 
at least one computer-readable storage media device comprising instructions that are executable to cause the first base station to: 
determine a dedicated set of resource elements for narrow-band communication for communicating with user devices that are outside of a standard communication range of the first base station using the dedicated set of resource elements for narrow-band communication; 
synchronize with a second base station such that the second base station can transmit a second narrow-band signal component over the dedicated set of resource elements for narrow-band communication concurrently with a first narrow-band signal component sent by the first base station over the dedicated set of resource elements for narrow-band communication; 
transmit, to a user device, the first narrow-band signal component over the dedicated set of resource elements for narrow-band communication for combination with the second narrow-band signal component over the dedicated set of resource elements for narrow-band communication; 
receive, from the user device or the second base station, an index indicating preferred resource elements for narrow-band communication; and 
establish, with the second base station and based on the index, a beamformed wireless connection with the user device over one or more of the preferred resource elements of the dedicated set of resource elements for narrow-band communication, a number of the one or more of the preferred resource elements of the dedicated set of resource elements for narrow-band communication being less than a number of resource elements of one resource block.
Choe et al. (US 2019/0182816 A1, “Choe”) discloses a base station transmitting signals for measurements to the terminal and the terminal measuring the power of the corresponding 
Kakishima et al. (US 2017/0149480 A1, included in the IDS submitted on May 1, 2020, “Kakishima”) discloses each base station of a plurality of base stations transmitting CRSs and a UE measuring the reception qualities of the CRSs transmitted by each base station (see ¶ 60). Kakishima also discloses the UE determining the best beam among the CRS beams transmitted from the plurality of base stations (see ¶ 62) so that the base station transmitting the best beam can be selected as the serving base station (see ¶ 61).
Kuo (US 2016/0338064 A1) discloses a network (e.g., a base station, see FIG. 1 and ¶ 25) transmitting a plurality of beamformed reference signals via a plurality of beams, respectively (see step 502 in FIG. 5 and ¶ 39), a UE obtaining a plurality of CQIs of the plurality of beams according to the plurality of beamformed reference signals (see step 504 in FIG. 5 and ¶ 39) and selecting a beam from the plurality of beams according to the plurality of CQIs (see step 506 in FIG. 5 and ¶ 39), and the UE transmitting a beam index of the selected beam to the network (see step 508 in FIG. 5 and ¶ 39). 
However, the prior arts of record do not disclose, alone or in combination, determine a dedicated set of resource elements for narrow-band communication for communicating with user devices that are outside of a standard communication range of the first base station using the dedicated set of resource elements for narrow-band communication; synchronize with a second base station such that the second base station can transmit a second narrow-band signal component over the dedicated set of resource elements for narrow-band communication concurrently with a first narrow-band signal component sent by the first base station over the dedicated set of resource elements for narrow-band communication; transmit, to a user device, the first narrow-band signal component over the dedicated set of resource elements for narrow-band communication for combination with the second narrow-band signal component over the dedicated set of resource elements for narrow-band communication; establish, with the second base station and based on the index, a beamformed wireless connection with the user device over one or more of the preferred resource elements of the dedicated set of resource elements for narrow-band communication, a number of the one or more of the preferred resource elements of the dedicated set of resource elements for narrow-band communication being less than a number of resource elements of one resource block.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 37-40 are also allowed since they are depended upon allowed base claims as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474